Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022, has been entered.


Status of Claims


Applicant filed an amendment on July 26, 2022. Claims 16-36 were pending in the Application. Claims 16-17, 19-21, 23, 26-27, 29-31, 33, and 36 are amended. Claim 1-15 remain canceled with no new claims being canceled.  Claims 16, 26, and 36 are independent claims, the remaining claims depend, directly or indirectly, on claims 16 and 26. Thus, claims 16-36 are currently pending. 

Response to Arguments


















In the context of 35 U.S.C. §101, Applicant respectfully notes that the claims, particularly as amended herein, are directed to patent eligible subject matter. Applicant is of the opinion that the claims are statutory as the claims “impose meaningful limits on the alleged abstract idea to provide a practical application … and, additionally, includes significantly more than the alleged abstract idea”.
Initially, the Examiner would like to point out the claims were grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” (see Final Rejection, sections 25-31, dated 05/03/2022). Further, the claims are directed to a “non-technical problem.” For example, PGPub US 20190188790 A1, [0017], recites “… compares a predominant base currency against one or more complementary currencies to calculate their respective percentage gains in the base currency over time, … calculates a pullback score for each complementary currency over time, and … determines one or more currency paths comprising one or more successive trades in which a complementary currency exceeding a gain threshold and satisfying a pullback threshold is traded.” As another example, PGPub US 20190188790 A1, [0018], recites “... a currency sort module that monotonically orders the complementary currencies by their respective percentage gains ... calculates percentage gains between complementary currencies and identifies any currency paths that would achieve a higher overall percentage gain relative to the base currency than by trading each complementary currency alone.” Again, the claimed solution is directed to the abstract idea of “settling a financial transaction,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
With respect to the additional elements reflecting an improvement to a particular technological environment, the additional elements of “one or more servers”, “communication network”; “a point-of-sale computing device”; “one or more computer devices”; “a computing device of the exchange”; “network interface”; “non-transitory memory”; “one or more computer processors”; and “non-transitory computer memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “settling a financial transaction.” The claims are not directed to improving computers or related technologies, but improving the method for settling a financial transaction.
For potential improvement in an abstract idea “settling a financial transaction,” it is important to keep in mind that an improvement in the abstract idea itself (e.g. settling a financial transaction concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1)).
Finally, Examiner notes the basis of the rejection is Alice by applying the 2019 PEG subject matter eligibility analysis and flowchart according to MPEP § 2106. And, based on this standard, the claims are non-statutory, and correctly rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. §103, Applicant submits that none of the cited references disclose, among other things, “selecting … an exchange from among the one or more exchanges based on the currency path” as in amended claim 16.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claims 16, 26, and 36 are not patentable. Amended claims 16, 26, and 36 stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Ketharaju (US 11508009 B1) now applying to the applicable amended sections for claims 16, 26, and 36. Therefore, the amended claims 16, 26, and 36 stand rejected under 35 U.S.C. § 103. Claims 17-25, which depend on claim 16, stand rejected under 35 U.S.C. § 103; and Claims 27-35, which depend on claim 26, stand rejected under 35 U.S.C. § 103. The rejection under 35 U.S.C. § 103 for claims 16-36 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 16-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 16-25 are directed to “a computer-implemented method;” claims 26-35 are directed to “a system;” and claim 36 is directed to “a system.” Therefore, claims 16-36 are directed one of the four statutory categories of invention.
Claims 16-36 are directed to the abstract idea of “settling a financial transaction” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 16 recites “receiving, …, an … pre-authorization request for a transaction being processed by a merchant in association with a user; responsive to receiving the … pre-authorization request …, evaluating, …, a combined value of a currency pool comprising a fiat currency account of the user and one or more liquidateable assets of the user by at least: analyzing, …, that manage the one or more liquidateable assets, meta-data of each of the one or more liquidateable assets, and determining, based on the analysis of the meta-data a market value in a base currency of each of the one or more liquidateable assets; computing, …, one or more scores of the one or more liquidateable assets based on a regression of data points for the one or more liquidateable assets; determining, …, a currency path defining a set of operations for the one or more liquidateable assets based on the one or more scores; and selecting, …, an exchange from among the one or more exchanges based on the currency path; determining, …, based on a balance of the fiat currency account and the market value in the base currency of each of the one or more liquidateable assets, that the currency pool contains sufficient funds to cover the transaction; transmitting, …, … merchant authorizing the … pre-authorization request for the transaction; after transmitting the authorization request … and during a transaction settlement period, communicating, …, with … the exchange to exchange at least one of the one or more liquidateable assets associated with the exchange into an exchanged amount of the base currency; and … settling, …, the transaction with the merchant utilizing the exchanged amount of the base currency and the balance of the fiat currency account.” Accordingly, the claim recites an abstract idea of “settling a financial transaction.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “one or more servers”, “communication network”; “a point-of-sale computing device”; “one or more computer devices”; “a computing device of the exchange”; “network interface”; “non-transitory memory”; “one or more computer processors”; and “non-transitory computer memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “settling a financial transaction”.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “settling a financial transaction” using computer technology (e.g., “one or more computing devices” and “non-transitory memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Dependent claims 17-25 and 27-35 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “settling a financial transaction” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 17-25 and 27-35 further use a computer performing functions that correspond to automating and/or implementing the acts of “settling a financial transaction.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “settling a financial transaction.” 
Hence, claims 16-36 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 §U.S.C. 102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 24-27, 29, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ketharaju et al (U. S. Patent No. 11508009 B1), herein referred to as Ketharaju, and in further view of Gorenstein (U. S. Patent No. 20180096428 A1), herein referred to as Gorenstein.
Regarding claims 16, 26, and 36, Ketharaju discloses a computer-implemented method, comprising: receiving, by one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), via a communication network from a point-of-sale computing device, an electronic pre-authorization request for a transaction being processed by a merchant in association with a user ([Column 3, lines 34-42]);
responsive to receiving the electronic pre-authorization request via the communication 
network, evaluating, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), a combined value of a currency pool comprising a fiat currency account of the user and one or more liquidateable assets of the user by at least ([Column 3, lines 43-62]):
analyzing, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), via the communication network of the one or more servers with one or more computing devices of one or more exchanges that manage the one or more liquidateable assets, meta-data of each of the one or more liquidateable assets, and determining, based on the analysis of the meta-data a market value in a base currency of each of the one or more liquidateable assets ([Column 10, lines 36-54]); …
determining, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), a currency path defining a set of operations for the one or more liquidateable assets based on the one or more scores (FIG. 6, item 630, and [Column 9, lines 59-65]); and
selecting, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), an exchange from among the one or more exchanges based on the currency path ([Column 11, lines 63-57], [Column 12, lines 1-15]); …
after transmitting the authorization request via the communication network and during a 
transaction settlement period, communicating, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), with a computing device of the exchange to exchange at least one of the one or more liquidateable assets associated with the exchange into an exchanged amount of the base currency (FIG. 4, items 408, 424, and [Column 8, lines 17-22]); and
electronically settling, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), the transaction with the merchant utilizing the exchanged amount of the base currency and the balance of the fiat currency account (FIG. 6, item 640, and [Column 9, lines 66-67], [Column 10, lines 1-7]) …
With respect to claims 26 and 36, Ketharaju discloses a system comprising: one or more computer processors (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]);
a network interface that sends and receives data via a communication network (FIG. 9, item 916, and [Column 14, lines 15-23]); and
a non-transitory memory storing instructions (FIG. 10, items 1004, 1008, and [Column 14, lines 26-46]) that, when executed by the one or more computer processors, cause the one or more computer processors (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]) to perform operations comprising: …
Ketharaju does not specifically disclose, however, Gorenstein discloses computing, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), one or more scores of the one or more liquidateable assets based on a regression of data points for the one or more liquidateable assets ([0034]); …
determining, by the one or more servers (FIG. 2, items 204, 206, 
208, and [0031] and [0033]), based on a balance of the fiat currency account and the market value in the base currency of each of the one or more liquidateable assets, that the currency pool contains sufficient funds to cover the transaction (FIG. 3, item308, and [0039] and [0047]-[0048]);
transmitting, by the one or more servers (FIG. 2, items 204, 206, 208, and [0031] and [0033]), via the communication network, an authorization request to the point-of-sale computing device of the merchant authorizing the electronic pre-authorization request for the transaction ([0029]);
Gorenstein discloses proactive currency exchange. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of a trade asset card, as in Ketharaju, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the ability to perform a currency exchange to exchange at least a portion of funds in a portfolio of a member account from the local and/or current currency to the at least one alternative currency. It can be an economic inconvenience, or even an economic catastrophe, for these individuals to be fully exposed to a singular at-risk currency and to not have the option to exchange their funds from their current currency into a different currency.
Regarding claims 17 and 27, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju further discloses the computer-implemented method of claim 16, wherein analyzing comprises one or more of: analyzing, by the one or more servers, via a cryptocurrency exchange, a cryptocurrency holding, and determining, based on the analysis of the cryptocurrency holding a first liquidation value in the base currency;
analyzing, by the one or more servers, via a precious metal exchange, a precious metal holding, and determining, based on the analysis of the precious metal holding, a second liquidation value in the base currency;
analyzing, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), via a stock exchange, a public stock holding, and 
determining, based on the analysis of the public stock holding, a third liquidation value in the base currency (FIG. 7, item 704, and [Column 11, lines 63-67], [Column 12, lines 1-15]); or
analyzing, by the one or more servers, via a foreign currency exchange, a foreign 
currency holding, and determining, based on the analysis of the foreign currency holding, to determine a fourth liquidation value in the base currency.
Regarding claims 19 and 29, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju further discloses the computer-implemented method of claim 16, further comprising: receiving an electronic deposit at the fiat currency account ([Column 3, lines 46-57]); and
responsive to receiving the electronic deposit at the fiat currency account, automatically initiating, by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), a trade of the electronic deposit into one or more additional liquidateable assets via one or more of the one or more exchanges ([Column 3, lines 58-62]).
Regarding claims 24 and 34, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju further discloses the computer-implemented method of claim 16, wherein the electronic pre-authorization request is associated with one of an electronic debit card payment or a credit card payment for the transaction ([Column 3, lines 34-42], [Column 13, lines 14-22]; [Column 11, lines 61-62]).
Regarding claims 25 and 35, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju further discloses the computer-implemented method of claim 16, wherein each exchange of the one or more exchanges is one of a first-party exchange or a third-party exchange ([Column 3, lines 43-53]).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ketharaju et al (U. S. Patent No. 11508009 B1), herein referred to as Ketharaju, in view of Gorenstein (U. S. Patent No. 20180096428 A1), herein referred to as Gorenstein, and in further view of Doney (U. S. Patent Application Publication No. 20170213289 A1), herein referred to as Doney.
Regarding claims 18 and 28, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju and Gorenstein do not specifically disclose, however, Doney discloses the computer-implemented method of claim 16, wherein exchanging the at least the one liquidateable asset of the one or more liquidateable assets into the exchanged amount of the base currency comprises: micro-transacting, by the one or more servers (FIG. 2, and [0033]), an exchange of a share of public stock based on an amount needed to cover the transaction ([0028]).
Doney teaches creating collateralized portfolios. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include creating collateralized portfolios, as in Doney; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of a trade asset card, as in Ketharaju, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide liquidity, which is the ability to efficiently convert asset value to cash on demand, as a key characteristic of high performing markets and as being the lifeblood of finance. Liquid markets attract capital as investors know that they can efficiently move resources to maximize return and manage risk. The practice of securitization, i.e., distributing risk tied to individual assets though portfolios with more predictable systemic risk, has been widely used to unlock liquidity in asset classes. This process mitigates individual asset risk providing more predictable investment opportunity.

Claims 20-23 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ketharaju et al (U. S. Patent No. 11508009 B1), herein referred to as Ketharaju, in view of Gorenstein (U. S. Patent No. 20180096428 A1), herein referred to as Gorenstein and in further view of Fung (U. S. Patent Application Publication No. 20040006529 A1), herein referred to as Fung.
Regarding claims 20 and 30, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein: the one or more exchanges comprise a plurality of exchanges ([0035]);
the one or more liquidateable assets comprise a plurality of liquidateable assets;
and the computer-implemented method further comprises ([0050]):
computing, by the one or more servers (, Figure 1C, item 105, and [0044]), 
relative to a current date, a gain for each liquidateable asset of the plurality of liquidateable assets ([0033]); and
selecting, by the one or more servers, the at least one of the one or more liquidateable assets (Figure 1C, item 105, and [0044]), based on the gain of each liquidateable asset ([0033]).
Fung discloses utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of a trade asset card, as in Ketharaju, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the drawbacks of conventional structures allowing transactions to take place in the market, such as conventional structures not having a high degree of liquidity being measured in the bid/offer spread, volume and price discovery; the conventional order matching not functioning well when there is an insufficient number of sellers that actually have contract(s) to sell, as opposed to a short seller; and finally, conventional auctions take time to set up and identify winner(s). By overcoming these drawbacks, liquidity in the market is improved; management of credit risks improves; and greater flexibility in transactions is allowed.
Regarding claims 21 and 31, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju, Gorenstein, and Fung disclose the limitations of claims 20 and 30. Ketharaju further discloses the computer-implemented method of claim 20, wherein:
the plurality of liquidateable assets includes two or more complementary currency assets ([Column 11, lines 45-49]);
computing, relative to the current date, the gain for each liquidateable asset 
comprises computing by the one or more servers (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), the gain for each of the two or more complementary currency assets ([Column 10, lines 36-40], [Column 11, lines 63-67]; [Column 12, lines 1-6]); and
selecting the at least one of the one or more liquidateable assets to exchange comprises selecting, by the one or more servers, (FIG. 9, items 902, 906, and [Column 12, lines 52-64], [Column 13, lines 14-22]), one or more complementary currency assets from the two or more complementary currency assets based on the gain of each of the two or more complementary currency assets ([Column 12, lines 7-15]).
Regarding claims 22 and 32, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein the balance of the fiat currency account by itself is not sufficient to cover the transaction ([0123]).
Fung discloses utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of a trade asset card, as in Ketharaju, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide market participants with desirable high liquidity so as to be able to move in and out of the market more easily. In addition, exchanges desire a high liquidity because exchanges typically obtain a profit based upon the number of transactions carried out. The higher the liquidity is, the higher the number of transactions and the greater the profit of the exchange. Market makers desire a higher liquidity because a high liquidity translates to a higher number of transactions, lower risk for the market and a lower cost of borrowing capital for the market maker.
Regarding claims 23 and 33, Ketharaju and Gorenstein disclose the limitations of claims 16 and 26. Ketharaju and Gorenstein do not specifically disclose, however, Fung discloses the computer-implemented method of claim 16, wherein: the one or more exchanges comprise a plurality of exchanges ([0035]);
the one or more liquidateable assets comprises a plurality of liquidateable assets ([0050]); 
the computer-implemented method further comprises determining by the one or 
more servers (Figure 1C, item 105, and [0044]), the currency path for each liquidateable asset of the plurality of liquidateable assets ([0051]);
the currency path of each liquidateable asset includes one or more successive trades 
exchanging the liquidateable asset into the base currency ([0051]); and
exchanging at least one liquidateable asset comprises exchanging by the one or more 
servers (Figure 1C, item 105, and [0044]), one or more liquidateable assets of the plurality of liquidateable assets based on the currency path of each liquidateable asset ([0047]).
Fung teaches utilizing a special purpose vehicle for improving the liquidity of transactions. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include utilizing a special purpose vehicle for improving the liquidity of transactions, as in Fung; and to include proactive currency exchange, as in Gorenstein, to improve and/or enhance the technology of a trade asset card, as in Ketharaju, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide market participants with desirable high liquidity so as to be able to move in and out of the market more easily. In addition, exchanges desire a high liquidity because exchanges typically obtain a profit based upon the number of transactions carried out. The higher the liquidity is, the higher the number of transactions and the greater the profit of the exchange. Market makers desire a higher liquidity because a high liquidity translates to a higher number of transactions, lower risk for the market and a lower cost of borrowing capital for the market maker.








Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Philips, IV (U. S. Patent Application Publication No. 20150242949 A1) – Investment Card
Philips, IV recites processes, methods, tools, strate-gies, and techniques for linking an investment card to an investment card account including one or more securities or other assets. At least one value associated with the investment card can be linked to the value of a security within the investment card account. The investment card can be employed in a variety of transactions, such as purchase transactions involving products or services.  Philips, IV was not used as prior art as the cited references better taught the claimed subject matter. 















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692